PER curiam:
I
El Ledo. Eddie A. Pérez Pérez (licenciado Pérez Pérez) fue admitido al ejercicio de la abogacía el 30 de junio de *992008 y prestó juramento como notario el 19 de febrero de 2009.
Mediante Moción Informativa y en Auxilio de Jurisdic-ción de 21 de mayo de 2012 compareció ante nos la Leda. Lourdes I. Quintana Lloréns, Directora de la Oficina de Inspección de Notarías (ODIN). Nos indicó las múltiples e infructuosas gestiones realizadas para contactar al licen-ciado Pérez Pérez a fin de dar cumplimiento a una citación que le refiriera la Secretaría de este Tribunal el 2 de marzo de 2012. Esta citación fue diligenciada por el agente Jere-mías Meléndez Del Valle de la Unidad de Investigaciones de Carolina, División de Vehículos Hurtados, y requiere informar si se registró la Declaración Núm. 255 de 21 de noviembre de 2011 con relación a un vehículo en el Regis-tro de Testimonios del Ledo. Eddie A. Pérez Pérez.
Algunas de las gestiones de la ODIN para contactar al letrado y responder a la citación fueron: comunicarse con el licenciado Pérez Pérez y acordar su comparecencia el 7 de marzo de 2012. No obstante, el notario no compareció ni se excusó por su incomparecencia. Además, la ODIN le cursó una comunicación escrita requiriéndole su comparecencia el 19 de marzo de 2012 a las 10:00 a. m. Nuevamente el notario no compareció ni se excusó por su incomparecencia.
Así las cosas, mediante Resolución de 29 de mayo de 2012 ordenamos al Alguacil General de este Tribunal a in-cautar el Registro de Testimonios del Ledo. Eddie A. Pérez Pérez. Igualmente concedimos al letrado un término de quince (15) días para que nos indicara las razones para incumplir con los requerimientos de la ODIN. Luego de múltiples gestiones para localizar al licenciado Pérez Pé-rez, se le notificó esta Resolución personalmente el 10 de julio de 2012. Durante la notificación de la Resolución, el letrado indicó a los alguaciles que no sabía dónde estaba el Registro de Testimonios solicitado, pero que lo buscaría y entregaría el 13 de julio de 2012. Aún el licenciado Pérez Pérez no ha entregado el Registro ni ha contestado las *100llamadas. Asimismo, adeuda los índices notariales men-suales desde mayo de 2012 hasta el presente, así como el índice anual de 2012.
Por este motivo, el 14 de marzo de 2013 la ODIN com-pareció nuevamente ante nos y detalló las nuevas gestio-nes que había realizado para lograr la comparecencia del licenciado Pérez Pérez y la producción de su Registro de Testimonios para fines de inspección.
A estos efectos, el 25 de marzo de 2013 concedimos al letrado un término final e improrrogable de veinte (20) días para cumplir con lo ordenado. En vista de ello, la ma-dre del licenciado Pérez Pérez informó a este Tribunal que su hijo se encontraba en Estados Unidos recibiendo trata-miento médico y que regresaría en mayo de 2013. Sin embargo, aún el licenciado Pérez Pérez no ha comparecido.
II
El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. En virtud de este precepto, reiteradamente hemos expresado que los abogados tienen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Piñeiro Vega, 188 DPR 77 (2013); In re Montes Díaz, 184 DPR 90 (2011); In re Sigurani Medina, 160 DPR 769 (2003).
Asimismo, hemos señalado que esta obligación no se limita a los requerimientos formulados por este Tribunal, sino que se extiende a aquellos formulados por el Procurador General y la Oficina de Inspección de Notarías. In re Piñeiro Vega, supra; In re Montes Díaz, supra; In re Santiago García, 175 DPR 990 (2009).
*101A pesar de esto, el licenciado Pérez Pérez ha hecho caso omiso de nuestras órdenes y de los múltiples requerimien-tos de la ODIN. Por ello, ha pasado más de un año sin que la ODIN haya podido dar cumplimiento a la citación referida. Este comportamiento no lo toleraremos.
III
Por los fundamentos antes expresados, suspendemos al Ledo. Eddie A. Pérez Pérez del ejercicio de la abogacía y de la notaría de forma inmediata e indefinida. El licenciado Pérez Pérez tiene el deber de notificar a todos sus clientes de su inhabilidad para continuar representándoles y devol-verá a estos los expedientes de los casos pendientes así como los honorarios recibidos por trabajos no realizados. Deberá también informar oportunamente de su suspensión a los foros judiciales y administrativos del país. De igual forma, debe certificar a este Tribunal dentro del término de treinta (30) días el cumplimiento con lo aquí dispuesto. La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra y el sello no tarial de Eddie A. Pérez Pérez, los cuales entregará a la Oficina de Inspección de Notarías para el examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.